     Case 1:20-cv-00361-VEC-RWL Document 30 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         ,:

                                                                      Ii: I
                                                                              -
                                                                                  ~,--
                                                                                        r. ____________
                                                                                       •, -
                                                                                          l   '   '    r •,--,
                                                                                   i t-~. ;:-, j ! ~J~ ;_;:
                                                                                                                    I IS,
                                                                                                                    ---i-_-_--_---R- ------
                                                                                                                           J
                                                                                                                                       h
                                                                                                                                      \._)C/
                                                                                                                                             ~    I
                                                                                                                                                      --
-----------------------------------------------------------X            !._________                   -     ~-   - --~ -.---··____ --~-•--       ·-:-··

LOYDA REXACH-GALARZA,
                   Plaintiff,                                            20   CIVIL 361 (VEC)(RWL)

                 -v-                                                                JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

         It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated January 14, 2021, that this action be, and hereby

is, remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. §

405(g), for further administrative proceedings.


Dated: New York, New York
       January 15, 2021

                                                                     RUBY J. KRAJICK

                                                                           Clerk of Court
                                                               BY:
